DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on March 21, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered. Claims 8-9, 11-12, 15-16, 18-19, 22-23, and 25-26 have been amended. Claims 1-7, 10, 17, and 24 are cancelled. Claims 8-9, 11-16, 18-23, and 25-27 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
On page 14 of Applicant's response, Applicant states, "With reference to M.P.E.P. § 2106.05, '[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception' is not enough for a limitation to qualify as 'significantly more.' However, this is an issue with Step 2B - not Prong Two of Revised Step 2A. Consequently, the Examiner errs by relying upon an assertion that the additional limitations were 'recited at a high level of generality.'" The Examiner points out that there is no mention of the activities 
	Applicant submits that the claims do not monopolize the judicial exceptions (page 15 of Applicant's response). Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the Examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).

Applicant's argument regarding details being "necessarily for performance of the alleged judicial exception" is based on a non-precedential Board decision (as stated by Applicant on page 16 of Applicant's response). It is not clear how this argument is reflected in the formal 101 guidance; therefore, this argument is not deemed relevant to the claims at hand.
	On page 17 of Applicant's response, Applicant submits that "while evaluation of data may be an abstract idea, the gathering of that data can be an additional element." The Examiner points out that, in Applicant’s claims, the automated aspects of gathering data are recited at a high level of generality and present a general link to technology, which alone is insufficient to integrate the abstract ideas into a practical application or provide an inventive concept.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11-14, 22-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 11-14 are method claims, which are defined by positively recited steps. The metes and bounds of the last two limitations of independent claim 8 (i.e., “the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications, and the team interaction matrix is configured to be rendered by a graphic user interface”) are vague and indefinite because it is not clear if configuring the respective operations are the only intended steps presented in these last two limitations or if Applicant intends for the activity monitoring agents to actively perform natural language processing (NLP) and semantic analysis of the electronic communications and for the graphic user interface to actively render the team interaction matrix within the scope of independent claim 8 and dependent claims 9 and 11-14. Also confusing is how a matrix itself would be configured to be rendered (as opposed to the graphic user interface being configured to render the matrix). If Applicant intends for the configured operations in the last two 
Claims 22-23 and 25-27 are article of manufacture claims, which define the programmable operations of a computer hardware system. The last two limitations of independent claim 22 recite “wherein the activity monitoring agents are configured to perform natural language processing (NLP) and semantic analysis of the electronic communications, and the team interaction matrix is configured to be rendered by a graphic user interface.” It is not clear if these limitations are meant to define the programmable operations of the computer hardware system or not since these limitations seem to be disjointed from the rest of claim 22. Dependent claims 23 and 25-27 inherit this rejection.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9, 11-16, 18-23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “evaluation of electronic communications” and the “discovery and communication of team dynamics” (Spec. ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 8-9, 11-14), Apparatus (claims 15-16, 18-21), Article of Manufacture (claims 22-23, 25-27)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering information related to communications; identifying usage activities, usage activity timing, repeating patterns of interactions, and repeating subject matter topics; aggregating the information into a set of group interaction time-activity patterns as a matrix; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering information, evaluating the information, and performing analysis related to the information are examples of mental processes. The information evaluates interactions among human team members; therefore, the claims are also directed to organizing human activities since human interactions are evaluated. 
Aside from the general application of activity monitoring agents, the use of natural language processing and semantic analysis (as recited throughout the claims) exemplifies data comparison and analysis as well as data recognition. Populating the matrix with information appropriate to the team and their respective interactions (as recited in detail in dependent claims 11, 18, and 25) also exemplifies data comparison and analysis and it also implies filtering (which is another example of a mental process).  Identifying the focus area and cross-checking information (recited in dependent claims 13-14, 20-21, 27) additionally present examples of data comparison and analysis. Overall, the claims facilitate an analysis of human interactions, thereby exemplifying mental processes and the organization of human activity.  All of the independent claims similarly recite limitations directed to these abstract ideas.  The dependent claims further present details directed to the aforementioned abstract ideas.  
2A – Prong 2: Integrated into a Practical Application?
No – All claims monitor electronic communications between computing platforms and aggregate patterns into a machine-learned set of data (e.g., by using a computer server/server including an electronic communication monitoring and analysis module as well as by using activity monitoring agents installed on a plurality of platforms and electronic communications). All claims also configure the activity monitoring agents to perform natural language processing and semantic analysis and the team interaction matrix is capable of being rendered by a graphical user interface. The apparatus claims additionally include a computer hardware system comprising a hardware processor configured to perform the operations. The article of manufacture claims additionally include a computer hardware system comprising a hardware processor configured to perform the operations The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, a graphic user interface may display a team interaction matrix; however, this may be performed using general display operations.
The use of activity monitoring agents installed on computing platforms (as recited throughout the claims) is only recited at a high level of generality and is presented as a mere tool to implement the abstract ideas and as a general tie to technology. For example, the agents are described as being able to use natural language processing and semantic analysis to collect data (Spec: ¶ 18); however, there are no specific details attributed to how the activity monitoring agents use natural language processing and semantic analysis beyond performing general data gathering and text analysis operations. These operations are performed at a high level of generality.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Additionally, even if seen as more than a mere tool to implement the abstract ideas and as a general tie to technology, the use of monitoring agents installed on computers and/or other devices has long been a conventional way of data gathering, as evidenced in the following references: Jones (US 2005/0091369, ¶ 8); Guillermo et al. (US 2004/0210658, ¶ 20); Engler et al. (WO 2004/008683, abstract). Zur (US 2013/0218947) provides additional evidence showing that it was old and well-known (prior to Applicant's effective filing date) to monitor a customer's various interactions via various communication channels, including through the use of automated agents (Zur: ¶¶ 19-23, 35, 41-42).  Information is gathered through each peripheral system device and then funneled or streamed 


NOTE: On March 22, 2022, the Examiner left a detailed message with Attorney Scott Paul (Reg. No. 42,984) regarding possible statutory subject matter (particularly in light of details from the Specification, including specific interactions described in paragraph 19 of Applicant’s Specification). The appropriate Terminal Disclaimer(s) should be filed as well once claim language overcoming the rejection under 35 U.S.C. § 101 is agreed upon. At this point, an updated search will be performed before making a final assessment of the claims in terms of allowability. The Examiner has not yet heard back from Applicant’s representative; however, Applicant’s representative is invited to contact the Examiner to further discuss potential claim amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-9, 11-16, 18-23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,607,166. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims in the patent.
Claims 8-9, 11-16, 18-23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,607,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims in the patent.
Allowable Subject Matter
Claims 8-9, 11-16, 18-23, and 25-27 are allowed over the prior art of record. The closest prior art references of record include Schiffer et al. (US 2016/0026939) in view of Miller et al. (US 2015/0262132) in view of Luechtefeld (U.S. Patent No. 8,898,098) in view of Zur et al. (US 2013/0218947). The rejections under 35 U.S.C. § 103 presented in the non-final Office action dated October 1, 2021 explain how each of these references addresses a different aspect of the claimed invention. However, the Examiner agrees with Applicant’s arguments (filed on November 24, 2021) that one skilled in the art would not have found it obvious and been motivated to combine all of the respectively cited teachings of these references in the specific manner in which they are combined and integrated in detail in the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683